Citation Nr: 0701884	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-00 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of the recovery of overpayment of VA 
disability compensation in the amount of $1,506.00, to 
include the preliminary issue of the validity of the debt.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 decision by the Committee on 
Waivers and Compromises (Committee) at a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for waiver of recovery of an overpayment of 
$1,506.00 in VA disability compensation. 


FINDINGS OF FACT

1.  Effective from October 1, 1994, the veteran was paid VA 
compensation benefits; notice of her entitlement was 
accompanied by information which set forth factors affecting 
the right to payment, including the effect of a change in the 
status of dependents.

2.  In August 2001 the RO reduced compensation payments 
effective July 1, 2000. This resulted in the current 
overpayment of $1,506.00.

3.  There was no fraud, misrepresentation, or bad faith on 
the part of the veteran.   

4.  The overpayment resulted solely from the actions of the 
veteran; there was no fault on the part of VA.

5.  Recovery of the assessed overpayment would not deprive 
the veteran of the ability to provide for basic necessities.

6.  Waiver of the assessed overpayment would unjustly enrich 
the veteran.

7.  The veteran's assets and income, with consideration of 
the cost of life's basic necessities, are sufficient to 
permit repayment of the amount of the overpayment 
indebtedness of $1,506.00 without resulting in excessive 
financial difficulty, and collection of the indebtedness 
would not defeat the purposes of the award of VA benefits, or 
otherwise be inequitable.

7.  There is no indication that the veteran relinquished a 
valuable right or incurred a legal obligation in reliance 
upon the benefits received.


CONCLUSIONS OF LAW

1.  An overpayment of VA compensation benefits in the 
calculated amount of $1,506.00 was properly created.  38 
U.S.C.A. §§ 5107, 1503, 1521 (West 2002); 38 C.F.R. §§ 3.23, 
3.271, 3.272 (2006).

2.  The recovery of the overpayment of VA disability 
compensation benefits in the amount of $1,506.00 is not 
against equity and good conscience and, therefore, is not 
waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 2002 & Supp. 
2005); 38 C.F.R. § 1.963(a), 1.965(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Waiver of Overpayment

The issue of the validity of a debt is a threshold 
determination that must be made prior to a decision on a 
request for waiver of the indebtedness.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  

The record reflects that the veteran has been in receipt of 
VA disability benefits since October 1, 1994, and that her 
benefits included additional payments for dependents, 
including her spouse.  The veteran was informed that she 
should immediately notify VA in the event of a change in 
status of her dependents.  The record also reflects that the 
veteran was divorced from her spouse in June 2000.  The 
veteran asserts that she notified VA regarding her divorce in 
July 2000.  Notification of the divorce, however, was not 
received by VA until July 2001, creating an overpayment of 
$1,506.00 stemming from benefits received for her dependent 
spouse.  Had VA received the July 2000 correspondence, it 
would have been filed in the veteran's claims folder and 
appropriate action would have been undertaken at that time.  
There is no evidence in this case to rebut this presumption 
of regularity.  Ashley v. Derwinksi, 2 Vet. App. 62, 64 
(1992) (the "presumption of regularity" applies to the 
official acts of public officers, and in the absence of clear 
evidence to the contrary, it must be presumed that they have 
properly discharged their official duties); see also 
Mindenhall v. Brown, 7 Vet. App. 271 (1994).  The Board thus 
concludes that the overpayment of $1,506.00 was properly 
created because the veteran received benefits to which she 
was not legally entitled.

The veteran requested a waiver of recovery of the overpayment 
of compensation benefits within 180 days of receiving 
notification of the indebtedness.  As she filed a timely 
application for waiver of this overpayment, she meets the 
basic eligibility requirements for a waiver of recovery of 
her VA indebtedness.  The Board thus turns to the merits of 
the veteran's claim. 38 U.S.C.A. § 5302(a) (West 2002); 
38 C.F.R. § 1.963(b)(2) (2006).

Recovery of overpayments of any benefits made under the laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver 
and if the recovery of the indebtedness from the payee who 
received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.962, 1.963(a), 1.965 (2006).  The phrase "equity and good 
conscience" means the arrival at a fair decision between the 
obligor and the Government.  In making this determination, 
consideration will be given to the following elements (which 
are not intended to be all-inclusive):  (1) fault of the 
debtor, (2) balancing of faults between the debtor and VA, 
(3) undue hardship of collection on the debtor, (4) defeat of 
the purpose of an existing benefit to the appellant, (5) 
unjust enrichment of the appellant, and (6) whether the 
appellant changed positions to his or her detriment in 
reliance upon a granted VA benefit.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. § 1.965(a) (2006).

The standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  38 
C.F.R. § 1.965(a) (2006).  See also, Ridings v. Brown, 6 Vet. 
App. 544, 546 (1994).

In March 2002, the Committee on Waivers and Compromises 
determined that the facts of the case did not reveal the 
presence of fraud, misrepresentation, or bad faith on the 
part of the veteran in the creation of the overpayment of VA 
compensation benefits.  In her August 2001 request for a 
waiver of overpayment, the veteran stated that she had 
notified VA of her divorce in July 2000 and had been under 
the impression that the appropriate adjustments to her 
compensation benefits had been made.  When the veteran was 
notified in July 2001 that her compensation benefits included 
additional benefits for her spouse, she immediately notified 
VA of her divorce.  Because it appears that the veteran was 
under the impression that she had properly notified VA of her 
divorce, and there is otherwise no evidence that the veteran 
intended to deceive VA or seek unfair advantage,  the Board 
finds no evidence of fraud, misrepresentation, or bad faith 
on the part of the veteran in the creation of this 
overpayment.  There are therefore no mandatory bars to waiver 
in this case.

The question before the Board then is whether recovery of the 
overpayment would be against equity and good conscience.  38 
C.F.R. § 1.965(a) (2006).  See also, Ridings v. Brown, 6 Vet. 
App. 544, 546 (1994).  In determining whether the recovery of 
the overpayment would be against equity and good conscience, 
the first consideration is whether the veteran was at fault 
in the creation of the overpayment.  In this case, the Board 
finds that the veteran was solely at fault in the creation of 
the overpayment.  The record reflects that the veteran has 
been in receipt of VA disability benefits since October 1, 
1994, and that her benefits included additional payments for 
dependents, including her spouse.  The veteran was informed 
that she should immediately notify VA in the event of a 
change in status of her dependents.  The veteran was divorced 
from her spouse in June 2000 VA did not receive notification 
of the divorce until July 2001.  The veteran asserts that she 
notified VA regarding her divorce in July 2000.  Notification 
of the divorce, however, was not of record in her claims 
folder until July 2001.  Had VA received the July 2000 
correspondence, it would have been filed in the veteran's 
claims folder and appropriate action would have been 
undertaken at that time.  There is no evidence in this case 
to rebut this presumption of regularity.  Ashley v. 
Derwinksi, 2 Vet. App. 62, 64 (1992) (the "presumption of 
regularity" applies to the official acts of public officers, 
and in the absence of clear evidence to the contrary, it must 
be presumed that they have properly discharged their official 
duties); see also Mindenhall v. Brown, 7 Vet. App. 271 
(1994).  Because the presumption of regularity has not been 
rebutted, the Board finds that the overpayment of $1,506.00 
was solely the fault of the veteran.  This weighs against a 
finding that recovery of the overpayment would be against 
equity and good conscience.

The next question for consideration is whether collection of 
the debt would cause the veteran undue financial hardship.  
The Board finds that it would not.  The veteran has been 
service-connected at a 100 percent rating since July 14, 
2000.  While the Board acknowledges that the veteran 
continues to have considerable monthly medical expenses, and 
has two dependents with whom she lives, the veteran has 
sizeable assets including real estate valued at $350,000 in 
which she has substantial equity and over $10,000 in savings.  
Additionally, while the veteran argues that her monthly 
expenses exceed her monthly income, the Board finds that 
monthly expenses such as cable and internet access, and 
college tuition for her dependent son do not amount to basic 
necessities, and that repaying consumer debt does not 
outweigh the importance of a debt to VA.  In addition, while 
one vehicle may be a basic necessity, three vehicles for 
three family members are not basic necessities.  Finally, the 
veteran has neglected to indicate whether her dependent 
mother and son receive any monthly income.  In sum, the Board 
finds that a substantial amount of the veteran's expenditures 
do not qualify as basic necessities, and that there is no 
objective evidence that supports the contention that recovery 
of the debt would endanger the veteran's ability to provide 
for basic necessities.  Therefore, the Board finds that the 
collection of the debt would not cause her undue financial 
hardship.  This also weighs against a finding that recovery 
of the overpayment would be against equity and good 
conscience.

The next question for consideration is whether the recovery 
of the overpayment would defeat the purpose for which the 
benefits were intended.  In this case, the purpose of VA 
compensation benefits would not be defeated as the veteran's 
spouse was no longer a dependent after their June 2000 
divorce, and as such, the veteran was not entitled to the 
increased rate of compensation she received for her 
ex-husband.  As of the date of the divorce, the purpose of 
the increased rate of compensation was negated.

The Board also finds that failure to make restitution would 
unfairly enrich the veteran because she received monetary 
benefits to which she was not entitled.  VA continued to make 
compensation payments at an increased rate (additional amount 
for a dependent spouse) after the veteran was no longer 
married.  The additional amount was not warranted after the 
veteran and her husband divorced.  The veteran asserts that 
she was unaware that she had continued to receive 
compensation including the additional amount for her 
dependent spouse.  There is thus no evidence that the veteran 
attempted to return the additional amount to VA or that she 
declined to accept the increased rate of compensation.  Under 
such circumstances, to allow the veteran to retain the 
overpaid compensation would constitute unjust enrichment.

Finally, the Board must consider whether reliance on the 
benefits resulted in relinquishment of a valuable right or 
the incurrence of a legal obligation.  The veteran has not 
contended, nor does the evidence show, that she relinquished 
a valuable right or incurred a legal obligation in reliance 
on VA continuing to pay compensation with the additional 
amount for a dependent spouse.  Nor does the record reveal 
other factors which make recovery of the overpayment 
inequitable.

In sum, the Board finds that the principles of equity and 
good conscience would not be violated if VA were to recover 
the overpayment in question.  The veteran has been found to 
be solely at fault in the creation of the debt, and the 
retention of the overpayment would therefore unfairly enrich 
the veteran.  Moreover, repayment of the debt would not 
deprive the veteran of the ability to provide for basic 
necessities of life, nor would recovery of the overpayment 
defeat the purpose for which the benefits were intended.  
Lastly, the veteran has not relinquished a valuable right or 
incurred a legal obligation in reliance on the overpayment of 
her VA benefits.  Accordingly, a waiver of recovery of the 
overpayment of VA compensation benefits is not warranted.  As 
the preponderance of the evidence is against the claim, the 
"benefit-of-the-doubt" rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 50 (1990).

With respect to VA's duties to notify and assist the veteran 
with her claim, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), which sets forth notice and 
assistance requirements on the part of VA in the adjudication 
of certain claims, are not applicable to requests for waiver 
of recovery of overpayments.  See, Lueras v. Principi, 18 
Vet. App. 435 (2004) and Barger v. Principi, 16 Vet. App. 132 
(2002).


ORDER

Waiver of the recovery of overpayment of VA disability 
compensation in the amount of $1,506.00 is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


